Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application (Serial No. 16/993,151), filed August 13, 2020, is a reissue continuation application of Serial No. 16/144,967, now RE48,335, which is a reissue of U.S. Patent No. 10,047,126 to Li et al (the '126 patent), which issued from U.S. patent application 15/301,310 (the ‘310 application) with claims 1-2 on August 14, 2018.

More than one Reissue Application
There is no requirement that a family of continuation reissue applications issue at the same time; however, it is required that they contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s}. Currently, such a cross-reference is not present in one of the two reissue applications of the family, i.e., the cross-reference is not present in 16/144,967.  Since 16/144,967 has reissued as RE48,335, it is suggested that Applicant amend the specification thereof by certificate of correction.

Non-Compliant Amendment
The amendment to the claims filed 08/13/2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issue is as follows:
	The first line of new claim 3 is not underlined.
	In new claim 5, the chemical compound is not underlined.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 3-22 directed to 

    PNG
    media_image1.png
    482
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    648
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    339
    652
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    513
    701
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    363
    644
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    160
    634
    media_image6.png
    Greyscale


Defective Reissue Declaration and Claim Rejection - 35 USC § 251
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
The error set forth in the reissue declaration filed 08/13/2020 is that patentee claimed less than he had the right to claim in the patent and applicant seeks to broaden the compound recited in claims 1 and 2 by presenting claims directed to a process of producing compounds of Formula (Ia) in reissue claim 3 (and its dependent claims) and by presenting claims directed to a process of producing compounds of Formula (IIa) in reissue claim 4 (and its dependent claims).  However, for the reasons discussed below, Applicant is not entitled to new method claims 3-22 in a reissue of the ‘126 patent.  In other words, failure to present new method claims 3-22 is not an error in the ‘126 patent and thus, is not an error upon which a reissue can be based.
In the Restriction Requirement mailed 05/05/2017 during prosecution of the ‘126 patent, i.e., in the ‘310 application, the Examiner made a restriction requirement and an election of species.  The restriction requirement had the following 7 groups:
Group 1: claims 1, 10 and 11, drawn to a method of preventing or treating a multidrug-resistant (MDR) Gram-negative bacterial infection comprising administering a 
Group 2: claims 2, 3 and 6, drawn to a compound of formula (la) and (Ib).
Group 3: claims 4, 5 and 20, drawn to a compound of formula (Ila) and (IIb).
Group 4: claims 7, 9 and 24, drawn to a method of preventing or treating a Gram-negative bacterial infection comprising administering to a subject in need thereof a therapeutically effective amount of one or more compounds of formula (la), or pharmaceutically acceptable salts thereof.
Group 5: claims 8 and 22, drawn to a method of preventing or treating a Gram-negative bacterial infection comprising administering to a subject in need thereof a therapeutically effective amount of two or more compounds of formula (I) and/or formula (II), or pharmaceutically acceptable salts thereof.
Group 6: claims 15-17, drawn to a pharmaceutical composition comprising a therapeutically effective amount of one or more compounds of formula (I) or formula (Il), or pharmaceutically acceptable salts thereof, together with at least one pharmaceutically acceptable carrier or diluent; a combination comprising a therapeutically effective amount of two or more compounds of formula (I) or formula (II), or pharmaceutically acceptable salts thereof; and a kit comprising a therapeutically effective amount of two or more compounds of formula (I) or formula (Il), or pharmaceutically acceptable salts thereof.
Group 7: claims 21, 23 and 25, drawn to a method of preventing or treating a Gram-negative bacterial infection comprising administering to a subject in need thereof a therapeutically effective amount of one or more compounds of formula (Ila), or pharmaceutically acceptable salts thereof.

The election of species requirement had the following groups:
A specific compound and/or combination of compounds: due to different variables (for inventions 1-7);
A specific pharmaceutical composition or combination or kit comprising compound of Formula (I) or (II): due to different variables (for invention 6);

A specific multidrug-resistant Gram-negative bacterial infection: see page 1, lines 22-30 of instant specification (for inventions 1, 4, 5 and 7);
A specific second antibacterial agent: see page 26, Table 3 of instant specification (for inventions 1,4 and 7);
A specific route of administering the compounds: from claim 11 (for invention 1).

In the Response filed 06/30/2017, Applicant elected, without traverse, Group 3, claims 4, 5 and 20 drawn to a compound of formula (Ila) and (IIb).  As to the election of species, Applicant selected formula (IIa) Compound 82 in Table 2 (p. 13 of the Response):

    PNG
    media_image7.png
    439
    515
    media_image7.png
    Greyscale
.

During prosecution, claims directed to the non-elected inventions were withdrawn from consideration.  Claim 4 recited formula (IIa), whereas claim 5, which depended from claim 4, recited formula (IIb), which is a more narrow version of formula (IIa).  In the after-final amendment filed 04/03/2018, Applicant cancelled claim 4, wrote claim 5 in independent form, and cancelled all the non-elected/withdrawn claims. In cancelling the non-elected/withdrawn claims Applicant stated:
Claims 1-3, 6-11, 15-17 and 21-25 have previously been withdrawn from examination by the Examiner. Applicant has now canceled these claims in order to expedite allowance of the currently pending claims.  Applicant reserves the right to continue prosecution of any canceled subject by way of one or more continuation applications.
	(Remarks filed with the after-final amendment of 04/03/2018)

The ‘126 patent subsequently issued with claims 1 and 2 directed to the compound formula (IIb).
As set forth in MPEP 1412.01(I)(emphasis added):
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  Compare with In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002) where the court permitted the patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected. The non-elected invention(s) were inadvertently not filed as a divisional application.

The method in reissue claims 3 and 6-19 is directed to a process of producing a compound of formula (Ia), which does not read on elected Compound 82 in Table 2, nor is formula (Ia) within the scope of formula (IIa) in original claim 4.  Formulas (Ia) and (IIa) are patentably distinct at least because R2 in formula (Ia) represents a side chain of an amino acid selected from serine (-CH2OH sidechain) or threonine (-CH(OH)-CH3 sidechain), whereas formula (IIa) at the corresponding position of said R2 has a -(CH2)q-NH2 group.  Accordingly, in light of the election of species made during prosecution of the ‘126 patent, reissue claims 3 and 6-19 would not have been examined with the elected subject matter, and thus, reissue claims 3 and 6-19 cannot be obtained through reissue.
Furthermore, reissue claims 3-22 are directed to a process of producing a compound of formula (Ia) (reissue claims 3 and 6-19) or a process of producing a compound of formula (IIa) (reissue claim 4, 5 and 20-22).  Like the processes of use in the claims of Groups 1, 4, 5 and 7 of the restriction requirement, the processes of making in reissue claims 3-22 are patentably distinct from the elected compound claims.  
As stated above, a restriction requirement and election of species were made in the ‘310 application, Applicant permitted the elected compound claims to issue as the ‘126 patent without filing a continuing application on non-elected invention(s) or species, or on non-claimed patentably distinct subject matter, such as the methods of making here claimed.  The reissue applicant’s failure to timely file a continuing application to present reissue claims 3-22 is thus not a defect in the original patent or an error in obtaining the original patent.  Accordingly, such is not correctable by reissue of the original patent under 35 U.S.C. 251.
Claims 3-22 are rejected as being based upon a defective reissue  declaration, and for lack of any defect in the original patent and lack of any error in obtaining the original patent, under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration, and lack of any defect in the original patent and lack of any error in obtaining the original patent, are set forth in the discussion above in this Office action.  

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No.  is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991